Title: Osborn Sprigg to Thomas Jefferson, 15 June 1811
From: Sprigg, Osborn
To: Jefferson, Thomas


          
            Dear Sir,
            Northampton Farm June 15th 1811
          
           I would take the liberty to recommend to your attention & friendliness the bearer of this note Mr Cephus Shekell—He resided for Eight or ten years immediately in my neighbourhood & one of my f nearest neighbours, and there never lived a more industrious, good manager—or a more worthy, honest character—
          I hope you are well and enjoying all the pleasures of an a happy and honorable retirement—
          
            With great respect I remain your Sincere friend
            
 Osb–Sprigg—
          
        